Citation Nr: 1611090	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to a higher initial disability rating for dermatophytosis of both ears, currently evaluated as noncompensable, to include the question of the propriety of the June 2015 reduction in the rating from 10 percent to noncompensable, effective from September 1, 2015.

2.  Entitlement to an effective date prior to July 27, 2010, for the grant of service connection for dermatophytosis of both ears.

3.  Entitlement to an effective date prior to July 27, 2010, for the grant of service connection for dermatophytosis of both feet.

4.  Entitlement to an effective date prior to August 26, 2010, for the grant of service connection for bilateral hearing loss.

5.  Entitlement to a higher initial disability rating for dermatophytosis of both feet, currently evaluated as 10 percent disabling, to include the question of the propriety of the June 2015 reduction in the rating from 30 percent to 10 percent, effective from September 1, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of Department of Veterans Affairs (VA) Regional Offices (RO) in Oakland, California.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of a higher initial disability rating for dermatophytosis of both feet, to include the question of the propriety of the June 2015 reduction in the rating from 30 percent to 10 percent, effective from September 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2016, the Veteran expressed his desire to withdraw his appeal of the issue of an increased rating for dermatophytosis of both ears, to include the question of the propriety of the June 2015 reduction in the rating from 10 percent to noncompensable, effective from September 1, 2015.

2.  An unappealed March 1946 rating decision denied service connection for jungle rot of the left foot and ears.

3.  VA received an application to reopen the claim for service connection for jungle rot of the feet and ears July 27, 2010.

4.  On August 26, 2010, the Veteran submitted a claim for entitlement to service connection for bilateral hearing loss.

5.  Prior to August 26, 2010, there was no formal claim, informal claim, or written intent to file a claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to a higher initial disability rating for dermatophytosis of both ears, to include the question of the propriety of the June 2015 reduction in the rating from 10 percent to noncompensable, effective from September 1, 2015, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for an effective date earlier than July 27, 2010, for the grant of service connection for dermatophytosis of both ears have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2015).

3.  The criteria for an effective date earlier than July 27, 2010, for the grant of service connection for dermatophytosis of both feet have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2015).

4.  The criteria for an effective date earlier than August 26, 2010, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.151, 3.155, 3.157, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).





I.  Withdrawal of Increased Rating and Reduction for
Dermatophytosis of Both Ears

A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the January 2016 hearing before the Board, the Veteran and his representative explained that the Veteran did not have any skin rash or infection on his ears.  The Veteran expressed his acceptance of the disposition of the issue related to the dermatophytosis of the ears.  The withdrawal only covers the dermatophytosis of both ears.  The issue regarding dermatophytosis of both feet remains on appeal and is discussed below.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of dermatophytosis of both ears and it must be dismissed.

II.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The earlier effective date appeal arises from the Veteran's disagreement with an effective date following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service VA medical records, and documents showing the history of the Veteran's past and current VA claims.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The Veteran has not alleged that there are any outstanding records.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III.  Earlier Effective Date

The Veteran contends that the effective date for the grant of service connection for dermatophytosis of both feet and dermatophytosis of both ears should be earlier than July 27, 2010 and service connection for hearing loss should be earlier than August 26, 2010.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than July 27, 2010, for the grant of service connection for dermatophytosis of both feet and dermatophytosis of both ears, and against the Veteran's claim for an effective date earlier than August 26, 2010 for the grant of service connection for hearing loss.

Earlier Effective Date for Dermatophytosis of the Feet and Ears

A March 1946 final, unappealed, rating decision denied service connection for jungle rot of the left foot and ears.  The Veteran did not appeal that decision.  Instead, the Veteran's next communication concerning his claim for service connection for dermatophytosis of both feet and dermatophytosis of both ears came on July 27, 2010.  This application ultimately led to the March 2012 rating decision that granted service connection for dermatophytosis of both feet and dermatophytosis of both ears with an effective date of July 27, 2010.

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that an effective date earlier than July 27, 2010, is not warranted for the grant of service connection for dermatophytosis of both feet or dermatophytosis of both ears.  The record contains no document or correspondence dated before the July 27, 2010, that constitutes an application to reopen the claim for service connection for any skin disorder of the feet or ears since the prior final denial.  There is no evidence or statement dated before July 27, 2010, that can be construed as a formal or informal application to reopen the claim for service connection for any skin disorder of the feet or ears.

The United States Court of Appeals for Veterans Claims (Court) has clarified that, a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011); see Vigil v. Peake, 22 Vet. App. 63, 65 (2008) (stating that the regulation "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim up to the date of the claim to reopen."); see also Cline v. Shinseki, 26 Vet. App. 18, 21-26 (2012) (discussing the regulatory history of § 3.156(c).  However, that is not the case here.  The Veteran's service treatment records were part of the record before the prior decision became final.  The denial in March 1946 was based on the lack of evidence of a current skin issue.  In-service treatment records of jungle rot were shown at the time.  However, the RO denied the claim because there was no medical evidence of a current skin problem.  The Veteran did not appeal that decision.

In re-opening the claim after July 2010, the Veteran submitted post-service treatment records dated since 2009 showing treatment for skin problems and a VA examination was conducted in February 2012 that showed a diagnosis of dermatophytosis.  However, that additional evidence does not support a finding of an earlier effective date.

As the preponderance of the evidence is against the claim for an effective date prior to July 27, 2010, for the grant of service connection for dermatophytosis of both feet and dermatophytosis of both ears, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date for Hearing Loss

The date of August 26, 2010 was used as the effective date because it was that date the Veteran's claim was received by VA.  The Board notes that the Veteran had filed claims for other issues on earlier dates.  However, there was no claim for hearing loss made prior to August 26, 2010.

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that an effective date earlier than August 26, 2010 is not warranted for the grant of service connection.  The record contains no document or correspondence dated prior to August 26, 2010, that constitutes a claim for service connection.  There is no evidence or statement dated before August 26, 2010, that can be construed as a formal or informal application for service connection for bilateral hearing loss.

The Veteran and his representative have not made an argument that some other earlier letter or correspondence should be construed as the claim.  In fact, at the Board hearing, the Veteran and his representative did not make any specific allegation regarding justification for an earlier date for service connection for hearing loss.

As the preponderance of the evidence is against the claim for an effective date prior to August 26, 2010, for the grant of service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal of the issue of entitlement to a higher initial disability rating for dermatophytosis of both ears, currently evaluated as noncompensable, to include the question of the propriety of the June 2015 reduction in the rating from 10 percent to noncompensable, effective from September 1, 2015, is dismissed.

Entitlement to an effective date prior to July 27, 2010, for the grant of service connection for dermatophytosis of both ears is denied.

Entitlement to an effective date prior to July 27, 2010, for the grant of service connection for dermatophytosis of both feet is denied.

Entitlement to an effective date prior to August 26, 2010, for the grant of service connection for bilateral hearing loss is denied.




REMAND

The issue of entitlement to a higher initial disability rating for dermatophytosis of both feet, currently evaluated as 10 percent disabling, to include the question of the propriety of the June 2015 reduction in the rating from 30 percent to 10 percent, effective from September 1, 2015, remains on appeal.

A remand is required to obtain a new VA examination of the Veteran's dermatophytosis of both feet.  The most recent VA examination assessing the Veteran's skin was in February 2012.  The Veteran indicated at the January 2016 Board hearing that his skin condition on his feet has worsened in the last few years since the last examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his dermatophytosis of both feet.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the dermatophytosis of both feet.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
2.  After completing the above action, the claim must be readjudicated.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


